Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   September 25, 2015

The Court of Appeals hereby passes the following order:

A16D0026. CHRISTOPHER M. HUNT v. MIDLAND FUNDING, LLC
    ASSIGNEE OF BARCLAYS BANK DELAWARE/AIRTRAN AIRWAYS.

      In this civil matter, the trial court granted the plaintiff’s motion for default
judgment on June 10, 2015. Defendant Christopher M. Hunt filed a motion for
reconsideration, which the trial court denied on August 3, 2015. Hunt filed this
discretionary application September 2, 2015.
      From the limited materials included with the application, the nature of the
underlying case is unclear. As a general principle, the grant of final judgment may be
directly appealed. See OCGA § 5-6-34 (a) (1). Thus, Hunt may have a right of direct
appeal from the entry of default judgment.1 Here, however, Hunt has filed this
discretionary application from the trial court’s order denying his motion for
reconsideration. And the denial of a motion for reconsideration is not directly
appealable nor does the filing of such a motion extend the time for filing an appeal.
See Bell v. Cohran, 244 Ga. App. 510, 511 (536 SE2d 187) (2000); Savage v.
Newsome, 173 Ga. App. 271 (326 SE2d 5) (1985). Accordingly, we lack jurisdiction
over this application for discretionary appeal, which is hereby DISMISSED.




      1
          Hunt contends that he filed a notice of appeal.
Court of Appeals of the State of Georgia
                                     09/25/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.